Fourth Court of Appeals
                                     San Antonio, Texas

                                 MEMORANDUM OPINION
                                        No. 04-12-00445-CR

                                         Robert KNOWER,
                                             Appellant

                                                v.
                                           The STATE of
                                        The STATE of Texas,
                                              Appellee

                     From the 227th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011CR10128
                          Honorable Philip A. Kazen, Jr., Judge Presiding

Opinion by:       Marialyn Barnard, Justice

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: September 11, 2013

MOTION TO WITHDRAW GRANTED; AFFIRMED

           In March 2012, appellant Robert Knower pleaded nolo contendere to the offense of assault

on a family member, enhanced by a prior family violence assault. The trial court sentenced

Knower to four years confinement and assessed a $1,500.00 fine. However, the trial court

suspended the entire sentence and placed Knower on community supervision for a period of five

years. Knower did not appeal from that judgment.
                                                                                       04-12-00445-CR


       In July 2012, the State filed a motion to revoke Knower’s community supervision, alleging

he violated several terms of his community supervision. Knower pled true to violating one of the

conditions alleged by the State.      Thereafter, the trial court revoked Knower’s community

supervision and ordered Knower to serve a sentence of three years and pay a $1,500.00 fine.

Knower perfected this appeal.

       Knower’s court-appointed appellate attorney filed a motion to withdraw and a brief in

which he raises no arguable points of error and concludes this appeal is frivolous and without

merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), High v.

State, 573 S.W.2d 807 (Tex. Crim. App. 1978), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim.

App. 1969). Knower was provided with a copy of the brief and motion to withdraw and was

informed of his right to review the record and file his own brief. Knower did not file a brief.

       After reviewing the record and counsel’s brief, we find no reversible error and agree with

counsel the appeal is wholly frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.

App. 2005). We therefore grant the motion to withdraw filed by Knower’s counsel and affirm the

trial court’s judgment. See id.; Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San Antonio

1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.).

       No substitute counsel will be appointed. Should Knower wish to seek further review of

this case in the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition

for discretionary review or file a pro se petition for discretionary review. Any petition for

discretionary review must be filed within thirty days after either the day our judgment is rendered

or the day the last timely motion for rehearing or timely motion for en banc reconsideration is

overruled by this court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be

filed with the clerk of the Texas Court of Criminal Appeals. See id. R. 68.3. Any petition for



                                                 -2-
                                                                            04-12-00445-CR


discretionary review must comply with the requirements of Rule 68.4 of the Texas Rules of

Appellate Procedure. See id. R. 68.4.


                                            Marialyn Barnard, Justice

Do Not Publish




                                          -3-